CONSULTING AGREEMENT This Consulting Agreement (“Agreement”) is made as of January 23, 2009 by and between China Direct, Inc., a Florida corporation (“Client”) and Marc Siegel (“Consultant”).Client and Consultant may collectively be referred to as the “Parties”. W I T N E S S E T H: WHEREAS, the Client deems it advisable to retain the Consultant to provide consulting and advisory services, and the Consultant is willing to provide such services to the Client on the terms and conditions described herein. NOW, THEREFORE, in consideration of the mutual covenants and agreements contained in this Agreement, the parties hereto agree as follows: 1.Consulting Services.Upon the terms and subject to the conditions contained in this Agreement, Consultant hereby agrees that it shall, during the term of this Agreement, undertake the performance of the following services for Client’s consulting companies (the “Services”): a.Upon request of Client, familiarize himself, to the extent appropriate and feasible, with the business, operations, properties, financial condition, management and prospects of Client and its client consulting companies; a. Provide advice relating to their capitalization; b. Evaluate alternative financing structures and arrangements and potential sources of investment capital; c. Assist in developing appropriate acquisition criteria and identifying target industries; d. Identify, evaluate, structure and provide advice in connection with potential mergers and acquisitions, divestitures, spin-offs, joint ventures and other corporate transactions; b.Assist in evaluating and make recommendations concerning the relationships among Client's and its client consulting companies various lines of business and potential areas for business growth; and c.Provide such other services upon which the Parties may mutually agree. The services to be provided hereunder may be performed at Client's office located in Deerfield Beach, Florida.Consultant shall be provided with office accommodations located among the senior executive officers of Client. 2.Term. This Agreement shall commence as of the effective date of this Agreement and terminate on December 31, 2009. 3.Compensation. Upon execution of this Agreement, the Client shall issue to Consultant a.Client shall pay to Consultant $120,000 in either cash or Common Stock, at the option of the Client (the “Consulting Shares”). The number of Consulting Shares, if issued in lieu of the cash amount, - 1 - shall be equal to the result of dividing $120,000 by the per share closing price of the Common Stock on the business day immediately following the Company’s filing of a public announcement disclosing the resignation of Marc Siegel.The Consulting Shares shall be payable in four equal installments payable on March 31, 2009, June 30, 2009, September 30, 2009 and December 31, 2009.The Severance Shares shall be issued pursuant to the Company’s 2008 Non-Executive Stock Incentive Plan and are subject to approval of the Compensation Committee of the Company’s board of directors.The award of the Severance Shares are intended to be exempt from Section 16(b) of the Securities Exchange Act of 1934 (the “Act”) pursuant to Rule 16b-3 of the Act.In the event the Client elects to pay Consultant in cash, such cash payments shall be made quarterly as follows: $30,000 on March 31, 2009, $30,000 on or before June 30, 2009, $30,000 on or before September 30, 2009, and $30,000 on or before December 31, 2009. 4.Warranties.Consultant warrants that the Services to be provided under this Agreement shall be performed in a professional manner employing reasonable commercial efforts.This warranty shall be valid for a period of thirty (30) days from the performance of the Services.Except as specifically provided in this Section 4, Consultant disclaims any and all other warranties with respect to the services provided hereunder, including without limitation any implied warranty of merchantability or fitness for a particular purpose.
